Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                       DETAILED ACTION
1.         This office action is in response to an amendment received on 3/15/21 for patent application 15/467,818.
2.         Claims 21,28, 37 are amended.
3.         Claims 34-35 are cancelled.
4.         Claims 21-33, 36-40 are pending.

                                                   Response to Arguments
Applicant argues#1
The abstract idea to which the claims are allegedly directed appears to be identified on 
page 14 of the Office Action as “a customer interacting with a credit bureau to determine identity theft.” Even if this description could properly be characterized as an abstract idea recited in the  claims (which applicants submit is not the case), the claims integrate any such abstract idea into a practical application. For example, amended Claim 21 recites: “identifying affected creditors of the potential identity theft situation; transmitting a second electronic alert to a user computing system, wherein the second electronic alert is configured to display the affected creditors and a selectable option enabling the user to request a remedial action to an affected creditor; receiving an indication of a selection by the user of the selectable option; and transmitting a third electronic alert to the identified affected creditors, wherein the third electronic alert includes: a time and date stamp of the credit information corresponding to the potential identity theft situation; and a request for remedial action corresponding to the potential identity theft situation.”
The above-quoted claim recitations, in combination with the credit monitoring and 
alerting features recited in the claim apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting designed to monopolize the judicial exception, meeting the requirements in the revised guidance for integrating an abstract idea into a practical application.
Such limitations include:
“receiving, by a computing system having one or more computer hardware processors, a request to monitor credit information for a potential identity theft situation;
periodically accessing over a time interval, by the computing system, the credit information of a user from one or more credit databases maintained by a credit bureau;
identifying, by the computing system, a characteristic indicative of the potential identity theft situation in the credit information of the user; and
in response to identifying the characteristic indicative of the potential identify theft situation:
transmitting a first electronic alert to notify an entity of the potential identity theft situation, wherein the first electronic alert includes a selectable active link that is configured to, when selected by the user, automatically transmit a second electronic alert to the credit bureau to report the potential identity theft situation;
receiving an indication of a user selection of the selectable active link;
in response to the indication of the user selection, automatically transmitting the second electronic alert indicating the potential identity theft situation to the credit bureau.”

More specifically, the above claim language in combination with the other recited claim elements “applies or uses the judicial exception in [a] meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,” as discussed in the revised guidance. In some non-limiting examples, the elements above considered as a whole are directed to the practical application of directly and immediately sending an alert of the theft to a credit bureau. The user does not have to navigate through multiple webpages to identify the credit bureau and determine which options on their webpage they need to look for or click on to report the theft. Moreover, the reporting of identity theft can be extremely time sensitive. Thus, providing the alert to the credit bureau can provide the consumer with many options to protect their credit and other valuable information, such as cancelling credit cards or locking their credit file.

Furthermore, the system identifies affected creditors, provides a second alert to the user to request remedial action, and transmits a third alert to affected creditors, providing such creditors a time and date stamp to identify the credit information corresponding to the potential identity theft situation and includes a request for remedial action.
Thus, for the reasons discussed above, the present claims’ integration of the allegedly abstract idea into a practical application should lead to a finding of subject matter eligibility of the claims whether analyzing the claims pursuant to the revised guidance or the Supreme Court precedent.
Examiner Response 
Examiner respectfully disagrees.
Please refer to the 35 U.S.C 101 below, where the section 101 rejection is provided.
The rejection is maintained.

Applicant argues#2
1. Independent Claim 21

It is alleged in the Office Action that Claim 21 is unpatentable over Chapman and Ferguson. Applicants respectfully disagree. However for the sake of expedited examination, Applicants amend Claim 21 to include certain limitations of previously pending Claims 34-35, and further clarifying amendments.
Amended Claim 21 recites, in part:
“identifying affected creditors of the potential identity theft situation;
transmitting a second electronic alert to a user computing system, wherein the second electronic alert is configured to display the affected creditors and a selectable option enabling the user to request a remedial action to an affected creditor;
receiving an indication of a selection by the user of the selectable option;
and transmitting a third electronic alert to the identified affected creditors, wherein the third electronic alert includes: a time and date stamp of the credit information corresponding to the potential identity theft situation; and a request for remedial action corresponding to the potential identity theft situation.”

Chapman merely discloses the consumer contacting the entity requesting the credit information or placing a warning on a credit file so other financial institutions can take precaution. Thus, Chapman does not disclose the above quoted limitations of amended Claim 21.

For at least the above reasons, applicants respectfully request that the rejection of amended Claim 21 under 35 U.S.C. § 103 be withdrawn and the claim allowed.
Examiner Response
This argument is moot as a new grounds of rejection is provided, based on the amendments to the claims.

Applicant argues#3
2. Dependent Claims 22-27
Claims 22-27 depend from Claim 21 and are patentably distinct over Chapman, Ferguson, and the other art of record for at least the reasons set forth above in regards to Claim 21. In addition, applicants note that these claims, when taken in the context of Claim 21, set forth a number of recitations not taught, disclosed or suggested by the cited references, alone or in combination. Accordingly, applicants respectfully request that the rejection of Claims 22-27 under 35 U.S.C. § 103 be withdrawn and the claims allowed.
Examiner Response
This argument has been address above with respect to claim 21, see the Response to Applicant argues#2 above.


Applicant argues#4
3. Independent Claim 28
 Applicants amend Claim 28. For similar reasons as those discussed above with respect to Claim 21, Chapman does not teach or suggest, inter alia, “identifying affected creditors of the potential identity theft situation; transmitting a second electronic alert to a user computing system, wherein the second electronic alert is configured to display the affected creditors and a selectable option enabling the user to request a remedial action to an affected creditor; receiving an indication of a selection by the user of the selectable option; and transmitting a third electronic alert to the identified affected creditors, wherein the third electronic alert includes: a time and date stamp of the credit information corresponding to the potential identity theft situation; and a request for remedial action corresponding to the potential identity theft situation,” as recited in amended Claim 28. Accordingly, applicants respectfully request that the rejection of amended Claim 28 under 35 U.S.C. § 103 be withdrawn and the claim allowed.
Examiner Response
This argument has been address above with respect to claim 21, see the Response to Applicant argues#2 above.



Applicant argues#5
4.    Dependent Claims 29-33 and 36
Claims 29-33 and 36 depend from Claim 28 and are patentably distinct over Chapman, Ferguson, and the other art of record for at least the reasons set forth above in regards to Claim 28. In addition, applicants note that these claims, when taken in the context of Claim 28, set forth a number of recitations not taught, disclosed or suggested by the cited references, alone or in combination. Accordingly, applicants respectfully request that the rejection of Claims 29-33 and 36 under 35 U.S.C. § 103 be withdrawn and the claims allowed.
Examiner Response
This argument has been address above with respect to claim 28, see the Response to Applicant argues#4 above.

Applicant argues#6
5.    Independent Claim 37
It is alleged in the Office Action that Claim 37 is unpatentable over Chapman and Ferguson. Applicants respectfully disagree. However for the sake of expedited examination, Applicants amend Claim 37. For similar reasons as those discussed above with respect to Claim 21, Chapman does not teach or suggest, inter alia, “identifying affected creditors of the potential identity theft situation; transmitting a second electronic alert to a user computing system, wherein the second electronic alert is configured to display the affected creditors and a selectable option enabling the user to request a remedial action to an affected creditor; receiving an indication of a selection by the user of the selectable option; and transmitting a third electronic alert to the identified affected creditors, wherein the third electronic alert includes: a time and date stamp of the credit information corresponding to the potential identity theft situation; and a request for remedial action corresponding to the potential identity theft situation” as recited in amended Claim 37. Accordingly, applicants respectfully request that the rejection of amended Claim 37 under 35U.S.C. § 103 be withdrawn and the claim allowed. 
Examiner Response 
This argument has been address above with respect to claim 21, see the Response to Applicant argues#2 above.

Applicant argues#7
6. Dependent Claims 38-40
Claims 38-40 depend from Claim 37 and are patentably distinct over Chapman and the other art of record for at least the reasons set forth above in regards to Claim 37. In addition, applicants note that these claims, when taken in the context of Claim 37, set forth a number if recitations not taught, disclosed or suggested by the cited references, alone or in combination. Accordingly, applicants respectfully request that the rejection of Claims 38-40 under 35 U.S.C. § 103 be withdrawn and the claims allowed.
Examiner Response
This argument has been address above with respect to claim 37, see the Response to Applicant argues#6 above.






Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
1. Claims  21-33, 36-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 21-33, 36-40 are either directed to a method, system and computer readable medium, which are statutory categories of invention.(Step 1: YES).
The Examiner has identified method Claim 21 as the claim that represents the claimed invention for analysis and is similar to system claim 28 and computer readable
Claim 37.
Claim 21 recites the limitations of: 
 A computerized method of identifying and responding to activities indicative of potential identity theft, the method comprising: 
Receiving by a computing system having one or more hardware processors, a request to monitor credit information for a potential identify theft situation;
Periodically accessing over a time interval, by the computing system, the credit information of a user from one or more credit databases maintained by a credit bureau; 
identifying, by the computing system, a characteristic indicative of a potential identity theft situation in the credit information of the user; and 
in response to identifying the characteristic indicative of the potential identify theft situation, automatically transmitting the second electronic alert indicating the potential identity theft situation to the credit bureau;  
transmitting a first electronic alert to notify an entity of the potential identity theft situation, wherein the first electronic alert includes a selectable active link that is configured to, when selected by the user, automatically transmit a second electronic alert to the credit bureau to report the potential identity theft situation;
receiving an indication of a user selection of the selectable active link;
in response to the indication of the user selection, automatically transmitting the second electronic alert indicating the potential identity theft situation to the credit bureau;
identifying affected creditors of the potential identity theft situation;
transmitting a second electronic alert to a user computing system, wherein
the second electronic alert is configured to display the affected creditors and a
selectable option enabling the user to request a remedial action to an affected
creditor;
receiving an indication of a selection by the user of the selectable option;
and
transmitting a third electronic alert to the identified affected creditors,
wherein the third electronic alert includes:
a time and date stamp of the credit information corresponding to
the potential identity theft situation: and
a request for remedial action corresponding to the potential identity
theft situation.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The limitations in bold above (Receiving a request to monitor credit information for a potential identify theft situation; Periodically accessing over a time interval, the credit information of a user;  identifying, a characteristic indicative of a potential identity theft situation in the credit information of the user; and in response to identifying the characteristic indicative of the potential identify theft situation, automatically transmitting the second electronic alert indicating the potential identity theft situation to the credit bureau; identifying affected creditors of the potential identity theft situation; transmitting a second electronic alert wherein the second electronic alert is configured to display the affected creditors and transmitting a third electronic alert to the identified affected creditors, wherein the third electronic alert includes: a time and date stamp of the credit information corresponding to the potential identity theft situation: and a request for remedial action corresponding to the potential identity theft situation),  recites a fundamental economic practice of mitigating risk, specifically (monitoring a user’s credit information to determine identify theft).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In addition, the claim limitations recited above, recite a type of commercial interaction (a customer interacting with a credit bureau to determine identify theft). The claims are also classified under Certain Methods of Organizing Human Activity (Commercial or legal interactions).
Claims 28,37 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  
At least the  two receiving steps (receiving a request to monitor credit information for a potential identify theft situation and receiving an indication of a user selection of the selectable active link); and the three transmitting steps (transmitting an a first electronic alert… & transmitting a second electronic alert….& transmitting a third electronic alert ) are recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity.
In particular, the claims only recite additional elements of a computing system having one or more hardware processors, a user computing system, databases and a selectable active link, and a selectable option associated with second electronic alert . Claim 28 adds a non-transitory storage device.
These additional elements are generally linking the identified abstract idea to a particular technological environment (electronic notification technology) or a field of use (managing identity theft).
The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception, see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 21, 28, 37 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  
At least the  two receiving steps (receiving a request to monitor credit information for a potential identify theft situation and receiving an indication of a user selection of of the selectable active link); and the three transmitting steps (transmitting an a first electronic alert… & transmitting a second electronic alert….& transmitting a third electronic alert) are considered to be extra-solution activity and it does not appear to be more than what is considered well-understood, routine, conventional activity in the field (WURC), when it is claimed in a merely generic manner (as it is here).  The MPEP provides support that the additional limitations in the claim are directed to well-understood routine and conventional steps:
MPEP 2106.05(d) II recites:
II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other Step 2B considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); 

The MPEP further recites with respect to claims directed to insignificant solution activity:
2106.05(g)    Insignificant Extra-Solution Activity
Selecting a particular data source or type of data to be manipulated: 

iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and

Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 21, 28, 37 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more).
Dependent claims 22-27, 29-33, 36, 38-40 further define the abstract idea that is present in their respective independent claims 21, 28, 37 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.
The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 22-27, 29-33, 36, 38-40  are directed to an abstract idea. Thus, the claims 21-33, 36-40 are not patent-eligible

                                     Claim Rejections- 35 U.S.C § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1.         Claims 21-22, 26-38, 30-33, 36, 39-40 are being rejected under 35 U.S.C 103(a) as being unpatentable over US Patent 7,028,052 to Chapman et al, herein Chapman in view of US 2002/0173994 to Ferguson III, herein Ferguson and further in view of US 2003/0009426 to Ruiz-Sanchez, herein Ruiz.
            Regarding claim 21, Chapman discloses:         
A computerized method of identifying and responding to activities indicative of potential identity theft, the method comprising (At least: column 3: lines 27-32);
Receiving by a computing system having one or more computer hardware processors, a request to monitor credit information for a potential identity theft situation (At least:  column 2: lines 54-67; column 3: lines 1-16; column 6: lines 35-45);
periodically accessing over a time interval, by the computing system the credit information of a user from one or more credit databases maintained by a credit bureau (At least: column 5: lines 31-40; column 2: lines 36-47; column 11: lines 14-18);
identifying, by the computing system, a characteristic indicative of the potential identity theft situation in the credit information of the user (AT least: column 5: lines 46-55; column 6: lines 46-55; column 8: lines 21-67; column 9: lines 1-67) ; and 
in response to identifying the characteristic indicative of the potential identify theft situation:
transmitting a first electronic alert to notify an entity of the potential identity theft situation, wherein the first electronic alert includes a selectable active link that is configured to, when selected by the user, automatically transmit a second electronic alert to the to report the potential identity theft situation (At least: column 6: lines 55-67; column 7: lines 1-9; column 17: lines 52-67; column 18: lines 1-28; column 16: lines 42-45, Where Chapman discloses in column 16: lines 42-44, that the a warning regarding a change to the credit file is provided to a credit reporting database, and in Chapman in column 6: lines 60-67, discloses that the notification may further include a hyperlink to the service providers website, and the customer can click this link to access the website to obtain additional information);
receiving an indication of a user selection of the selectable active link (At least: column 6: lines 55-67; column 7: lines 1-9; column 17: lines 52-67; column 18: lines 1-28; column 16: lines 42-45, Where Chapman discloses in column 16: lines 42-44, that the a warning regarding a change to the credit file is provided to a credit reporting database, and in Chapman in column 6: lines 60-67, discloses that the notification may further include a hyperlink to the service providers website, and the customer can click this link to access the website to obtain additional information).
Chapman does not specifically disclose, Ferguson in the same field of endeavor discloses in response to the indication of the user selection, automatically transmitting the second electronic alert (email communication) indicating the potential identify theft situation to the credit bureau (At least: [0070], [0071]; Fig F:
[0070] Returning again to FIG. F, it should be noted that all communications may be performed via multi-media communications F40. Any mailed communications through the United States Postal Service F44 are certified. In an alternate embodiment, if the communications are sent via the Internet F46 in the form of an e-mail communications via the identity reclamation and credit restoration processor F30. An e-mail communication is first assembled using a standardized electronic-mail transfer protocol which may be sent with a digital signature. Digital signatures are well known for use in encryption and secure communications. Therefore, no further discussion regarding digital signatures are necessary. 
[0071] The e-mail communication includes an e-mail address header which is automatically populated and a text section for insertion of the generic form letter G00 or other alert. Alternately, the identity reclamation and credit restoration processor F30 may be equipped with a printer to print the hard copy form letters. Additionally, the identity reclamation and credit restoration processor F30 may include a fax modem for fax communications F42 of the form letters via a fax transmission protocol. 

    PNG
    media_image1.png
    795
    624
    media_image1.png
    Greyscale

Both Chapman and Ferguson are in the same field of endeavor (monitoring credit reports) and are seeking to solve the same problem (mitigating identify theft based on credit monitoring).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chapman’s invention to include in response to the indication of the user selection, automatically transmitting the second electronic alert (email communication) indicating the potential identity theft situation to the credit bureau in order to ensure that that the user is insured against consequences resulting from identify theft (Ferguson: [0008], [0009]).
Chapman does not disclose, Ruiz discloses:
identifying affected creditors of the potential identity theft situation (At least: Abstract; [0002], [0022], [0019], [0044]:
Abstract:
A notification of an electronic transaction representing a debit or credit card, altered check amount or creation new credit/loan by other person using a stolen identity on a money transaction to be processed later, by the ATM machine, bank service, or credit/loan approval respectively for a fraudulent transaction is disclosed. A method detects a fraudulent transaction. It includes notifying customers of transactions being executed; examining a set of transaction classes (TC) which would fulfill the terms of a threshold transaction list (TTL) to determine if specified TC is a fraudulent transaction; and providing threshold transaction parameter(s) exceeded prior to realizing specified TC. 
[0002] The invention generally relates to electronic transactions. More particularly, the invention relates to method and apparatus for protecting against credit card fraud, laundered checks, and identity theft.
[0014]: The preferred embodiments of the invention thus permit individuals/businesses/credit or loan companies to secure their transactions, otherwise lack of control in a manner stimulates hidden and fraudulent transactions, while leaving underlying criminal activity intact. They provide increased security in return for specified TC, protection and, in turn, permit banks/creditors in general to avoid fraudulent transactions. 
[0019] The method further comprises the steps of transmitting a standard notification or an alarm threshold violation notification for said TC to the customer and Third Party Institution(s) (TPI); and receiving RI's of said TC's from TPI(s), i.e., Clearing House, Banks, etc., and not confined to the mentioned one. 

[0044] A method according to the preferred embodiments generally consists of two parts: 1) notification; and 2) record control. Notification involves the transmission of transactions taking place on a specified transaction class (i.e., credit card, check, open new credit/loan account, etc). Record control involves a continuous monitoring of the different transaction classes being executed, so as to protect the customer against scams and thereby minimize the fraud damage to his/her credit. In particular, the objective is to demise the probability of damage as much as possible without allowing criminals to destroy your credit and/or identity.

Fig 10, Fig 11:

    PNG
    media_image2.png
    822
    727
    media_image2.png
    Greyscale



transmitting a second electronic alert to a user computing system, wherein
the second electronic alert is configured to display the affected creditors and a
selectable option enabling the user to request a remedial action to an affected
creditor (At least:  (Fig 10; Fig 11, wherein the user can either choose TAL, email or fax to receive all transactions  (credit card transactions, check transactions, credit loan transactions from various companies for potential identity theft situations, also see para 14: The preferred embodiments permit individuals/business/credit or loan companies to secure their transactions)


    PNG
    media_image3.png
    822
    727
    media_image3.png
    Greyscale

receiving an indication of a selection by the user of the selectable option (At least: Fig 10; Fig 11)
(Where Fig 10; Fig 11, wherein the user has the option of choosing TAL, using Email to receive the alerts pertaining to a potential identity theft situation);


    PNG
    media_image4.png
    822
    727
    media_image4.png
    Greyscale

and
transmitting a third electronic alert to the identified affected creditors, wherein the third electronic alert includes: a time and date stamp of the credit information corresponding to the potential identity theft situation (At least:  [0044]; Fig s 10-11: in the Options column “Today: Date from mm/yyyy to mm/yyyy (All the transaction associatd with today’s date will be included and these transaction are sent via email or fax & para 44 discloses that the specified transaction class is being continuously monitored for identify theft situations);
[0044] A method according to the preferred embodiments generally consists of two parts: 1) notification; and 2) record control. Notification involves the transmission of transactions taking place on a specified transaction class (i.e., credit card, check, open new credit/loan account, etc). Record control involves a continuous monitoring of the different transaction classes being executed, so as to protect the customer against scams and thereby minimize the fraud damage to his/her credit. In particular, the objective is to demise the probability of damage as much as possible without allowing criminals to destroy your credit and/or identity.

and a request for remedial action corresponding to the potential identity theft situation (At least: Fig 10; Fig 11; [0033], [0034])
[0033] FIG. 10 depicts a block diagram of an exemplary format for request information via fax 210. 
[0034] FIG. 11 depicts a block diagram of an exemplary format for request information via dual pager/cell phone text message-based 215.
Fig 10& Fig 11 also disclose the different options available (TAL, email/fax or text message) to receive request for remedial action (the request for information) and (the different parameter options (threshold, today’s date and a specified range) for the different type of transactions (credit card/check/loan transactions). 
Both Chapman and Ruiz are in the same field of endeavor (monitoring financial transactions) and are seeking to solve the same problem (mitigating identify theft based on financial transaction monitoring).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chapman’s invention to include identifying affected creditors of the potential identity theft situation; transmitting a second electronic alert to a user computing system, wherein the second electronic alert is configured to display the affected creditors and a selectable option enabling the user to request a remedial action to an affected creditor; receiving an indication of a selection by the user of the selectable option; and transmitting a third electronic alert to the identified affected creditors, wherein the third electronic alert includes: a time and date stamp of the credit information corresponding to the potential identity theft situation: and a request for remedial action corresponding to the potential identity theft situation  in order to ensure that customers can be contacted in real time about specified classes of electronic transactions (Ruiz: [0013]).
Regarding claim 22, Chapman, Ferguson and Ruiz discloses the method of claim 21. Chapman further discloses wherein the characteristic indicative of the potential identity theft situation includes at least one of: an unauthorized address change (At least: column 7: lines 22-32; column 8: lines 38-54) or an unauthorized applicant for credit.
Regarding claim 26, Chapman, Ferguson and Ruiz discloses the method of claim 21. Chapman does not disclose, Ferguson discloses wherein the entity includes a government agency. (Fig F: F29: Form letters for state & federal courts).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chapman’s invention to include wherein the entity includes a government agency in order to ensure that the user is insured against consequences resulting from identity theft (Ferguson:[0008],[0009]).

Regarding claim 27, Chapman, Ferguson and Ruiz discloses the method of claim 21. Chapman further discloses wherein the first electronic alert includes an active link to enable the entity to communicate directly with a user computer processor (At least: column 7: lines 45-51; column 11: lines 25-27, 42-47, where Chapman discloses that an email (active link) is sent to the user with instructions on how to contact the server to initiate an investigation).
Regarding claim 28, Chapman discloses: 
A computer system for responding to a potential identity theft, the system comprising: one or more computer processors operable to execute software instructions; a non-transitory storage device storing a plurality of software instructions to cause the one or more processors to (At least:   Fig 2; column 3: lines 51-52; Fig 6; column 12: lines 36-41; column 16: lines 45-50):
Receive a request to monitor credit information for a potential identity theft situation (At least:  column 2: lines 54-67; column 3: lines 1-16; column 6: lines 35-45);
periodically access over a time interval, the credit information of a user from one or more credit databases (At least: column 5: lines 31-40; column 2: lines 36-47; column 11: lines 14-18);
identify a characteristic indicative of the potential identity theft situation in the credit information (At least:  column 5: lines 46-55; column 6: lines 46-55; column 8: lines 21-67; column 9: lines 1-67);
;and 
in response to identifying the characteristic indicative of the potential identity theft situation:
transmit a first electronic alert to notify an entity of the potential identity theft situation, wherein the first electronic alert includes a selectable active link that is configured to, when selected by the user, automatically transmit a second electronic alert to a credit bureau to report the potential identity theft situation (At least: column 6: lines 55-67; column 7: lines 1-9; column 17: lines 52-67; column 18: lines 1-28; column 16: lines 42-45, Where Chapman discloses in column 16: lines 42-44, that the a warning regarding a change to the credit file is provided to a credit reporting database, and in Chapman in column 6: lines 60-67, discloses that the notification may further include a hyperlink to the service providers website, and the customer can click this link to access the website to obtain additional information);
receive an indication of a user selection of the selectable active link (At least: column 6: lines 55-67; column 7: lines 1-9; column 17: lines 52-67; column 18: lines 1-28; column 16: lines 42-45, Where Chapman discloses in column 16: lines 42-44, that the a warning regarding a change to the credit file is provided to a credit reporting database, and in Chapman in column 6: lines 60-67, discloses that the notification may further include a hyperlink to the service providers website, and the customer can click this link to access the website to obtain additional information).
Chapman does not specifically disclose, Ferguson in the same field of endeavor discloses automatically transmit the second electronic alert (email communication) indicating the potential identify theft situation to the credit bureau (At least: [0070], [0071]; Fig F).
Both Chapman and Ferguson are in the same field of endeavor (monitoring credit reports) and are seeking to solve the same problem (mitigating identify theft based on credit monitoring).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chapman’s invention to include automatically transmit the second electronic alert (email communication) indicating the potential identity theft situation to the credit bureau in order to ensure that that the user is insured against consequences resulting from identify theft (Ferguson: [0008], [0009]).
Chapman does not disclose, Ruiz discloses:
identifying the characteristic indicative of the potential identify theft situation identifying affected creditors of the potential identity theft situation (At least: Abstract; [0002], [0022], [0019], [0044]:
Abstract:
A notification of an electronic transaction representing a debit or credit card, altered check amount or creation new credit/loan by other person using a stolen identity on a money transaction to be processed later, by the ATM machine, bank service, or credit/loan approval respectively for a fraudulent transaction is disclosed. A method detects a fraudulent transaction. It includes notifying customers of transactions being executed; examining a set of transaction classes (TC) which would fulfill the terms of a threshold transaction list (TTL) to determine if specified TC is a fraudulent transaction; and providing threshold transaction parameter(s) exceeded prior to realizing specified TC. 
[0002] The invention generally relates to electronic transactions. More particularly, the invention relates to method and apparatus for protecting against credit card fraud, laundered checks, and identity theft.
[0014]: The preferred embodiments of the invention thus permit individuals/businesses/credit or loan companies to secure their transactions, otherwise lack of control in a manner stimulates hidden and fraudulent transactions, while leaving underlying criminal activity intact. They provide increased security in return for specified TC, protection and, in turn, permit banks/creditors in general to avoid fraudulent transactions. 
[0019] The method further comprises the steps of transmitting a standard notification or an alarm threshold violation notification for said TC to the customer and Third Party Institution(s) (TPI); and receiving RI's of said TC's from TPI(s), i.e., Clearing House, Banks, etc., and not confined to the mentioned one. 

[0044] A method according to the preferred embodiments generally consists of two parts: 1) notification; and 2) record control. Notification involves the transmission of transactions taking place on a specified transaction class (i.e., credit card, check, open new credit/loan account, etc). Record control involves a continuous monitoring of the different transaction classes being executed, so as to protect the customer against scams and thereby minimize the fraud damage to his/her credit. In particular, the objective is to demise the probability of damage as much as possible without allowing criminals to destroy your credit and/or identity.

Fig 10, Fig 11:

    PNG
    media_image2.png
    822
    727
    media_image2.png
    Greyscale



transmitting a second electronic alert to a user computing system, wherein
the second electronic alert is configured to display the affected creditors and a
selectable option enabling the user to request a remedial action to an affected
creditor (At least:  (Fig 10; Fig 11, wherein the user can either choose TAL, email or fax to receive all transactions  (credit card transactions, check transactions, credit loan transactions from various companies for potential identity theft situations, also see para 14: The preferred embodiments permit individuals/business/credit or loan companies to secure their transactions)


    PNG
    media_image3.png
    822
    727
    media_image3.png
    Greyscale

receiving an indication of a selection by the user of the selectable option (At least: Fig 10; Fig 11)
(Where Fig 10; Fig 11, wherein the user has the option of choosing TAL, using Email to receive the alerts pertaining to a potential identity theft situation);


    PNG
    media_image4.png
    822
    727
    media_image4.png
    Greyscale

and
transmitting a third electronic alert to the identified affected creditors, wherein the third electronic alert includes: a time and date stamp of the credit information corresponding to the potential identity theft situation (At least:  [0044]; Fig s 10-11: in the Options column “Today: Date from mm/yyyy to mm/yyyy (All the transaction associated with today’s date will be included and these transaction are sent via email or fax & para 44 discloses that the specified transaction class is being continuously monitored for identify theft situations);
[0044] A method according to the preferred embodiments generally consists of two parts: 1) notification; and 2) record control. Notification involves the transmission of transactions taking place on a specified transaction class (i.e., credit card, check, open new credit/loan account, etc). Record control involves a continuous monitoring of the different transaction classes being executed, so as to protect the customer against scams and thereby minimize the fraud damage to his/her credit. In particular, the objective is to demise the probability of damage as much as possible without allowing criminals to destroy your credit and/or identity.

and a request for remedial action corresponding to the potential identity theft situation (At least: Fig 10; Fig 11; [0033], [0034])
[0033] FIG. 10 depicts a block diagram of an exemplary format for request information via fax 210. 
[0034] FIG. 11 depicts a block diagram of an exemplary format for request information via dual pager/cell phone text message-based 215.
Fig 10& Fig 11 also disclose the different options available (TAL, email/fax or text message) to receive request for remedial action (the request for information) and the different parameter options (threshold, today’s date and a specified range) for the different type of transactions (credit card/check/loan transactions). 
Both Chapman and Ruiz are in the same field of endeavor (monitoring financial transactions) and are seeking to solve the same problem (mitigating identify theft based on financial transaction monitoring).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chapman’s invention to include  identifying affected creditors of the potential identity theft situation; transmitting a second electronic alert to a user computing system, wherein the second electronic alert is configured to display the affected creditors and a selectable option enabling the user to request a remedial action to an affected creditor; receiving an indication of a selection by the user of the selectable option; and transmitting a third electronic alert to the identified affected creditors, wherein the third electronic alert includes: a time and date stamp of the credit information corresponding to the potential identity theft situation: and a request for remedial action corresponding to the potential identity theft situation  in order to ensure that customers can be contacted in real time about specified classes of electronic transactions (Ruiz: [0013]).

Regarding claim 37, Chapman discloses: 
A non-transitory computer storage medium storing computer-executable instructions that, when executed by a processor, cause the processor to perform operations comprising (At least: column 16: lines 45-50):
Receiving by a computing system having one or more computer hardware processors, a request to monitor credit information for a potential identity theft situation (At least:  column 2: lines 54-67; column 3: lines 1-16; column 6: lines 35-45);
periodically accessing over a time interval, by the computing system the credit information of a user from one or more credit databases maintained by a credit bureau (At least: column 5: lines 31-40; column 2: lines 36-47; column 11: lines 14-18);
identifying by the computer system a characteristic indicative of the potential identity theft situation in the credit information (At least:  column 5: lines 46-55; column 6: lines 46-55; column 8: lines 21-67; column 9: lines 1-67);
in response to identifying the characteristic indicative of the potential identity theft situation:
transmitting a first electronic alert to notify an entity of the potential identity theft situation, wherein the first electronic alert includes a selectable active link that is configured to, when selected by the user, automatically transmit a second electronic alert to the credit bureau to report the potential identity theft situation (At least: column 6: lines 55-67; column 7: lines 1-9; column 17: lines 52-67; column 18: lines 1-28; column 16: lines 42-45, Where Chapman discloses in column 16: lines 42-44, that the a warning regarding a change to the credit file is provided to a credit reporting database, and in Chapman in column 6: lines 60-67, discloses that the notification may further include a hyperlink to the service providers website, and the customer can click this link to access the website to obtain additional information);
receiving an indication of a user selection of the selectable active link (At least: column 6: lines 55-67; column 7: lines 1-9; column 17: lines 52-67; column 18: lines 1-28; column 16: lines 42-45, Where Chapman discloses in column 16: lines 42-44, that the a warning regarding a change to the credit file is provided to a credit reporting database, and in Chapman in column 6: lines 60-67, discloses that the notification may further include a hyperlink to the service providers website, and the customer can click this link to access the website to obtain additional information).
Chapman does not specifically disclose, Ferguson in the same field of endeavor discloses automatically transmitting the second electronic alert (email communication) indicating the potential identify theft situation to the credit bureau (At least: [0070], [0071]; Fig F).
Both Chapman and Ferguson are in the same field of endeavor (monitoring credit reports) and are seeking to solve the same problem (mitigating identify theft based on credit monitoring).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chapman’s invention to include automatically transmitting the second electronic alert (email communication) indicating the potential identity theft situation to the credit bureau in order to ensure that that the user is insured against consequences resulting from identify theft (Ferguson: [0008], [0009]).
Chapman does not disclose, Ruiz discloses:
identifying affected creditors of the potential identity theft situation (At least: Abstract; [0002], [0022], [0019], [0044]:
Abstract:
A notification of an electronic transaction representing a debit or credit card, altered check amount or creation new credit/loan by other person using a stolen identity on a money transaction to be processed later, by the ATM machine, bank service, or credit/loan approval respectively for a fraudulent transaction is disclosed. A method detects a fraudulent transaction. It includes notifying customers of transactions being executed; examining a set of transaction classes (TC) which would fulfill the terms of a threshold transaction list (TTL) to determine if specified TC is a fraudulent transaction; and providing threshold transaction parameter(s) exceeded prior to realizing specified TC. 
[0002] The invention generally relates to electronic transactions. More particularly, the invention relates to method and apparatus for protecting against credit card fraud, laundered checks, and identity theft.
[0014]: The preferred embodiments of the invention thus permit individuals/businesses/credit or loan companies to secure their transactions, otherwise lack of control in a manner stimulates hidden and fraudulent transactions, while leaving underlying criminal activity intact. They provide increased security in return for specified TC, protection and, in turn, permit banks/creditors in general to avoid fraudulent transactions. 
[0019] The method further comprises the steps of transmitting a standard notification or an alarm threshold violation notification for said TC to the customer and Third Party Institution(s) (TPI); and receiving RI's of said TC's from TPI(s), i.e., Clearing House, Banks, etc., and not confined to the mentioned one. 

[0044] A method according to the preferred embodiments generally consists of two parts: 1) notification; and 2) record control. Notification involves the transmission of transactions taking place on a specified transaction class (i.e., credit card, check, open new credit/loan account, etc). Record control involves a continuous monitoring of the different transaction classes being executed, so as to protect the customer against scams and thereby minimize the fraud damage to his/her credit. In particular, the objective is to demise the probability of damage as much as possible without allowing criminals to destroy your credit and/or identity.

Fig 10, Fig 11:

    PNG
    media_image2.png
    822
    727
    media_image2.png
    Greyscale



transmitting a second electronic alert to a user computing system, wherein
the second electronic alert is configured to display the affected creditors and a
selectable option enabling the user to request a remedial action to an affected
creditor (At least:  (Fig 10; Fig 11, wherein the user can either choose TAL, email or fax to receive all transactions  (credit card transactions, check transactions, credit loan transactions from various companies for potential identity theft situations, also see para 14: The preferred embodiments permit individuals/business/credit or loan companies to secure their transactions)


    PNG
    media_image3.png
    822
    727
    media_image3.png
    Greyscale

receiving an indication of a selection by the user of the selectable option (At least: Fig 10; Fig 11)
(Where Fig 10; Fig 11, wherein the user has the option of choosing TAL, using Email to receive the alerts pertaining to a potential identity theft situation);


    PNG
    media_image4.png
    822
    727
    media_image4.png
    Greyscale

and
transmitting a third electronic alert to the identified affected creditors, wherein the third electronic alert includes: a time and date stamp of the credit information corresponding to the potential identity theft situation (At least:  [0044]; Fig s 10-11: in the Options column “Today: Date from mm/yyyy to mm/yyyy (All the transaction associated with today’s date will be included and these transaction are sent via email or fax & para 44 discloses that the specified transaction class is being continuously monitored for identify theft situations);
[0044] A method according to the preferred embodiments generally consists of two parts: 1) notification; and 2) record control. Notification involves the transmission of transactions taking place on a specified transaction class (i.e., credit card, check, open new credit/loan account, etc). Record control involves a continuous monitoring of the different transaction classes being executed, so as to protect the customer against scams and thereby minimize the fraud damage to his/her credit. In particular, the objective is to demise the probability of damage as much as possible without allowing criminals to destroy your credit and/or identity.

and a request for remedial action corresponding to the potential identity theft situation (At least: Fig 10; Fig 11; [0033], [0034])
[0033] FIG. 10 depicts a block diagram of an exemplary format for request information via fax 210. 
[0034] FIG. 11 depicts a block diagram of an exemplary format for request information via dual pager/cell phone text message-based 215.
Fig 10& Fig 11 also disclose the different options available (TAL, email/fax or text message) to receive request for remedial action (the request for information) and the different parameter options (threshold, today’s date and a specified range) for the different type of transactions (credit card/check/loan transactions). 
Both Chapman and Ruiz are in the same field of endeavor (monitoring financial transactions) and are seeking to solve the same problem (mitigating identify theft based on financial transaction monitoring).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chapman’s invention to include identifying affected creditors of the potential identity theft situation; transmitting a second electronic alert to a user computing system, wherein the second electronic alert is configured to display the affected creditors and a selectable option enabling the user to request a remedial action to an affected creditor; receiving an indication of a selection by the user of the selectable option; and transmitting a third electronic alert to the identified affected creditors, wherein the third electronic alert includes: a time and date stamp of the credit information corresponding to the potential identity theft situation: and a request for remedial action corresponding to the potential identity theft situation  in order to ensure that customers can be contacted in real time about specified classes of electronic transactions (Ruiz: [0013]).

Claim 38 is being rejected using the same rationale as claim 22.
                   
Regarding claim 30, Chapman, Ferguson and Ruiz discloses the computer system of claim 28. Chapman further discloses wherein the entity includes a user’s computing system (At least: column 6: lines 55-67; column 7: lines 45-57).
Regarding claim 31, Chapman, Ferguson and Ruiz discloses the computer system of claim 28. Chapman further discloses wherein the entity includes a credit bureau (At least: column 11: lines 50-60).
Regarding claim 32, Chapman, Ferguson and Ruiz discloses the computer system of claim 28. Chapman further discloses wherein to identify the characteristic indicative of the potential identity theft situation based on the user’s credit information includes identifying a discrepancy in the user’s credit information (At least: column 12: lines 1-17; column 11: lines 61-67).
Regarding claim 33, Chapman, Ferguson and Ruiz discloses the computer system of claim 28. Chapman further discloses wherein to identify the characteristic indicative of the potential identity theft situation based on the user’s credit information includes identifying an error in the user’s credit information (At least: column 12: lines 1-17; column 11: lines 61-67).
Regarding claim 36, Chapman, Ferguson and Ruiz discloses the computer system of claim 28. Chapman further discloses wherein to identify the characteristic indicative of the potential identity theft situation is based on an adverse effect on the user’s credit information (At least: column 11: lines 12-21, 61-67; column 12: lines 1-4).
Claim 39  is being rejected using the same rationale as claim 32.
Claim 40  is being rejected using the same rationale as claim 36.


2.         Claims 23-24 are being rejected under 35 U.S.C 103(a) as being unpatentable over Chapman in view of Ferguson and Ruiz and further in view of US Patent 7,801,828 to Candella et al, herein Candella.
Regarding claim 23, Chapman, Ferguson and Ruiz discloses the method of claim 21. Chapman, Ferguson and Ruiz does not disclose, Candella in the same field of endeavor discloses wherein the method further includes in response to identifying the characteristic, receiving user’s input from an electronic identity theft questionnaire form (At least: Fig 3A: 47,49,50, 51, 52 and associated text).
Chapman, Ferguson, Ruiz and Candella are in the same field of endeavor  (monitoring a user’s financial data) and are seeking to solve the same problem (the mitigation of identity fraud).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chapman’s invention to include wherein the method further includes in response to identifying the characteristic, receiving user’s input from an electronic identity theft questionnaire form in order to ensure that fraud is detected in non-personal commerce transactions (Candella: column 2: lines 58-61).
            Regarding claim 24, Chapman, Ferguson and Ruiz discloses the method of claim 21. Chapman, Ferguson and Ruiz do not disclose, Candella discloses wherein the first electronic alert includes a customized alert based on user’s input into an electronic questionnaire (At least: column 5: lines 23-28).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chapman’s invention to include wherein the first electronic alert includes a customized alert based on the user’s input into an electronic questionnaire in order to ensure that fraud is detected in non-personal commerce transactions (Candella: column 2: lines 58-61).
3.         Claim 25 is being rejected under 35 U.S.C 103(a) as being unpatentable over Chapman in view of Ferguson and Ruiz and further in view of Hornung (US 2002/0087460).
            Regarding claim 25, Chapman, Ferguson and Ruiz discloses the method of claim 21. 
Chapman discloses when a reported credit is determined to be incorrect, it is removed from the users credit file (At least: column 11: lines 50-60).
Chapman, Ferguson and Ruiz do not specifically disclose, Hornung in the same field of endeavor discloses, wherein the method further includes deleting the credit information corresponding to the characteristic indicative of the potential identity theft situation from a credit file of the user (AT least: Abstract).
Chapman, Ferguson, Ruiz, and Hornung are in the same field of endeavor (monitoring a user’s financial data) and are seeking to solve the same problem (the mitigation of identity fraud). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chapman’s invention to include wherein the method further includes deleting the credit information corresponding to the characteristic indicative of the potential identity theft situation from a credit file of the user in order to ensure the correction of a user’s credit report is facilitated (Hornung:[0020]).
            
5.         Claim 29 is being rejected under 35 U.S.C 103(a) as being unpatentable over Chapman in view of  Ferguson and Ruiz and further in view of US 2004/0111359 to Hudock, which claims priority to provisional application 60/385,538 filed on June 4th, 2002.
            Regarding claim 29, Chapman, Ferguson and Ruiz discloses the computer system of claim 28. Chapman, Ferguson and Ruiz does not disclose, Hudock in the same field of endeavor discloses wherein the software instructions further cause the one or more processors to: access a first and second user’s credit information from a first and second credit bureau, respectively (At least: [0006], [0033], [0037], [0041]; and merge the first and second user’s credit information into the user’s credit information (At least: : [0006], [0033], [0037], [0041]).
Chapman, Ferguson, Ruiz and Hudock are in the same field of endeavor (monitoring a user’s financial data) and are seeking to solve the same problem (the mitigation of identity fraud). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chapman’s invention to include wherein the software instructions further cause the one or more processors to: access a first and second user’s credit information from a first and second credit bureau, respectively and merge the first and second user’s credit information into the user’s credit information in order to ensure that the verification of the credit data is completed in an efficient manner (Hudock: [0005]).


                                                        CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444.  The examiner can normally be reached on M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                             6/1/2021